 



Exhibit 10.1



(DICK’S SPORTING GOODS LOGO) [l25298aj1699548.gif]
February 5, 2007
Mr. Timothy E. Kullman
10453 E. Laurel Lane
Scottsdale, AZ 85259
Dear Tim:
I am pleased to confirm our offer of employment for the position of Senior Vice
President & Chief Financial Officer reporting to Ed Stack, Chairman & CEO with a
targeted start date to be determined. The position is located in our Corporate
Headquarters in Pittsburgh, PA. The details of our offer are as follows:
You will receive a gross annual salary of $450,000.00 paid biweekly in the
amount of $17,307.70. You are eligible to participate in Dick’s Sporting Goods’
discretionary management incentive plan. The range of participation is 0% to 75%
of salary with a target of 37.5%.
You will receive an initial stock option grant of 35,000 (See Attached) shares.
You will also be eligible to participate thereafter annually at a grant level
established by the Board of Directors. All grants are subject to approval by the
Board of Directors.
As a full-time salaried associate, you are eligible to participate in the full
range of benefits, including health and welfare plans, medical and dental, life
and disability insurances as well as a 401K plan and an Officer Supplemental
Savings Plan. A summary benefits brochure is included with this letter and a
more detailed explanation of our benefits will be provided during corporate
orientation on your first day. Dick’s will also provide you with relocation
benefits in accordance with our relocation policy. A copy of the relocation
policy is enclosed.
This offer is contingent upon a satisfactory background check and your review
and acceptance of our Non Compete Agreement for New Employees and Policy on
Insider Trading. These documents are enclosed and will need to be executed and
forwarded to my attention prior to your start date.
Tim, we believe that you are capable of making an outstanding contribution to
our company and that we can offer you a challenging and rewarding career at
Dick’s. I hope you will favorably consider this offer and decide to join us here
at Dick’s Sporting Goods. Please contact me if you have any questions.

 
Sincerely,
 
/s/ Jay G. Crosson                   
Jay G. Crosson
Sr. Vice President Human Resources
 
 
 
/s/ Timothy E. Kullman          
Timothy E. Kullman
 
Date of Acceptance:                            

JGC/rm
Enclosures



--------------------------------------------------------------------------------



 



(DICK’S SPORTING GOODS LOGO) [l25298aj1699548.gif]
February 9, 2007
Mr. Timothy E. Kullman
10453 E. Laurel Lane
Scottsdale, AZ 85259
Dear Tim:
Please refer to our offer letter dated February 5, 2007
With regard to the initial stock option grant, we are pleased to amend our offer
to provide you with a grant of 50,000 shares, which will vest at 25% per year
starting on the first anniversary of the grant. In addition, you will receive a
grant of 25,000 shares, which will cliff vest on the fourth anniversary of the
grant.
Tim, I hope you will look favorably on this amended offer and will accept our
invitation to join Dick’s Sporting Goods.
I look forward to hearing from you soon

 
Sincerely,
 
/s/ Jay G. Crosson                   
Jay G. Crosson
Sr. Vice President Human Resources
 
 
 
/s/ Timothy E. Kullman          
Timothy E. Kullman
 
Date of Acceptance:                            

JGC/rm
Enclosures